865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert MAHLERWEIN, Plaintiff-Appellant,v.FEDERAL LAND BANK OF LOUISVILLE;  Jane G. Connel Young;Donna Davis;  Robert Fryman;  Robert Walton, Sr.;  RobertWright;  Henry Bruewer;  Suzanne Herrmann;  Allan Herrmann;John Does;  Jane Does, Defendants-Appellees.
No. 88-3037.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1988.

1
Before MERRITT and RALPH B. GUY, Jr., Circuit Judges, and EDWARD H. JOHNSTONE, Chief District Judge.*

ORDER

2
Robert Mahlerwein appeals pro se the district court's order denying his motions for a temporary restraining order and a preliminary injunction.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Mahlerwein lost his real property to the defendant bank in a foreclosure action, and seeks monetary and injunctive relief against the defendants in a civil rights action filed under 42 U.S.C. Sec. 1983 and Sec. 1985 for the alleged unconstitutional deprivation.  He moved to stay the foreclosure sale of the property pending the resolution of the civil rights action alleging that the foreclosure judgment is invalid and that he holds legal title to the property.


4
Following a hearing, the district court denied the motions concluding that Mahlerwein's issues are precluded from review by collateral estoppel.


5
Upon consideration, we conclude the district court properly denied injunctive relief because the equities of this case do not favor the relief and plaintiff has not shown a substantial likelihood of success on the merits.   See Frisch's Restaurant, Inc. v. Shoney's, Inc., 759 F.2d 1261, 1263 (6th Cir.1985).


6
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation